COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:     In re Honorable Lonnie Cox

Appellate case number: 01-15-00797-CV

Trial court case number: 15CV0583

Trial court:             56th District Court of Galveston County


        On September 17, 2015, relator, the Honorable Lonnie Cox, filed a petition
for a writ of injunction and emergency request for temporary relief in this Court.
The Court requests a response to the petition for a writ of injunction and
emergency request for temporary relief from respondents. The response is due no
later than Wednesday, September 23, 2015.

      It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    

Date: September 17, 2015